DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
NOTE: These reasons for allowance are only addressing the references cited on the IDS filed on 6/1/2022. For further detailed reasons of allowances and the examiner’s amendment, please refer to the notice of allowance dated 4/15/2022. 
The following is an examiner’s statement of reasons for allowance: In the written opinion by the foreign office (see documents submitted with IDS dated 6/1/2022), the teachings of Yoshida (JP 2015-220905) have been relied on to anticipate limitations similar to those presented in instant independent claim 15. However, Yoshida discloses a vacuum pump (1) wherein there are two motors  (31A, 31B) that are mounted on two opposing ends of a shaft (15A). Hence, this reference does not anticipate the limitation: “a first stator with windings arranged around the rotor, and at least one second stator with windings arranged around the rotor,” since Yoshida’s stators are located around two different rotors and not a common rotor as claimed. 
Another prior art reference mentioned in this written opinion is US 2004/0075236. However, the two-stator motor (66) mentioned in this reference is not explicitly disclosed as a synchronous motor and is a brushless motor (Figure 7, see paragraph [0029]). The remaining references cited in the IDS do not satisfactorily anticipate or render obvious all the limitations of claim 15. 
Due to these reasons, claim 15 and its dependent claims are still deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746